Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustavsson (US 4564054).
Regarding claim 1, Gustavsson discloses a syringe (figure 12) comprising: a barrel (10, figure 12) for housing fluid (col 5, lines 52-66) and including an end wall (bottom of the syringe, figure 12) with an opening (opening of the syringe) defined therein; a plunger (74 and the pusher rod, figure 12) for slidable engagement within the barrel (col 5, lines 52-66), and moveable between a retracted position and an extended position (col 5, lines 52-66); a needle (16, figure 12) having: a first end anchored to the plunger (end attached to plunger) and a second distal end (end facing downward toward the vial); a conduit (conduit of 16) defined by the needle; and an inlet (57) offset from the second distal end for fluid communication with an opening (bottom opening of syringe) defined at the second distal end; wherein the plunger includes a plunger seal (74) for engagement within the barrel (figure 12), the plunger seal 
Regarding claim 2, Gustavsson discloses a needle is confined in the barrel when the plunger is in the retracted position and the needle is received in the opening when extended (retracted, figure 12; extended best shown in figure 16).
Regarding claim 3, Gustavsson discloses a septum (18, figure 12) that seals the opening of the end wall.
Regarding claims 4-5, Gustavsson discloses a skirt (20) projecting from the end wall and defining a recessed cavity (cavity inside skirt adjacent the end wall, figure 12) with the end wall, the skirt comprises the engagement system to mount the syringe to the container (figure 12, the skirt includes the arms 51).
Regarding claim 7, Gustavsson discloses wherein the engagement system comprises a male or female engagement part for mounting the container to the syringe by cooperatively engaging with a complementary male or female engagement part of the container (male feature 51 and bottle neck of vessel 24 as female feature, figure 12, explained in col 5, lines 23-27).
	Regarding claim 8, Gustavsson discloses wherein when the plunger is slidably engaged within the barrel and moved from the retracted position to the extended position, the pressure in the barrel is increased (col 5, lines 52-66).
	Regarding claim 9, Gustavsson discloses wherein when the container is mounted to the syringe and the plunger is in the extended position, the needle provides fluid communication between the container and the barrel for filling the barrel with fluid from the container (col 5, lines 52-66).

Regarding claim 11, Gustavsson discloses a needle is confined in the barrel when the plunger is in the retracted position and the needle is received in the opening when extended (retracted, figure 12; extended best shown in figure 16).
Regarding claim 12, Gustavsson discloses a septum (18, figure 12) that seals the opening of the end wall.
Regarding claims 13-14, Gustavsson discloses a skirt (20) projecting from the end wall and defining a recessed cavity (cavity inside skirt adjacent the end wall, figure 12) with the end wall, the skirt comprises the engagement system to mount the syringe to the container (figure 12, the skirt includes the arms 51).

	Regarding claim 17, Gustavsson discloses wherein when the plunger is slidably engaged within the barrel and moved from the retracted position to the extended position, the pressure in the barrel is increased (col 5, lines 52-66).
	Regarding claim 18, Gustavsson discloses wherein when the container is mounted to the syringe and the plunger is in the extended position, the needle provides fluid communication between the container and the barrel for filling the barrel with fluid from the container (col 5, lines 52-66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson in view of Fisher (US 2016/0325043).
Regarding claim 6 and 15, Gustavsson discloses the arms lock onto the neck of the vessel (figure 12) but does not disclose wherein the engagement system comprises a twist feature for mounting the container to the syringe by twisting the container or syringe relative to the other.
Fisher discloses a container assembly for contacting a syringe and teaches an engagement system (figure 6C, [0126]) comprising a twist and lock feature for mounting the container on to syringe by twisting the syringe ([0126]).
Fisher allows for the user to lock and unlock the syringe and container as desired through use of the engagement system ([0126-0128]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gustavsson with the engagement system of Fisher in order to allow the user control over engagement of the container and syringe.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson.
Regarding claim 19, Gustavsson does not disclose wherein a longitudinal length of the skirt is greater than a longitudinal length of the chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Gustavsson to have a a skirt greater than the length of the chamber since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Gustavsson would not operate differently with the length dimensions since the Gustavsson allows for the transfer of fluid attached to the skit to the chamber.
Regarding claim 20, Gustavsson discloses a syringe (figure 12) comprising: a barrel (10, figure 12) for housing fluid (col 5, lines 52-66) and including an end wall (bottom of the syringe, figure 12) with an opening (opening of the syringe) defined therein; a plunger (74 and the 
The Gustavsson embodiment of figure 12 does not disclose wherein the end wall is configured to receive a first and a second conduit of the container when the container is mounted to the syringe.
However, Gustavsson further teaches another embodiment (figure 13) having two conduits (62 and 63) which are both received by the end wall when mounted. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the first embodiment of Gustavsson with the multiple conduits in order to allow passage of fluid and air (col 6, lines 9-15). Both embodiments are disclosed by Gustavsson and the combination would not destroy the intended operation of the prior art device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shluzas (US 2016/0206834) describes a syringe with needle connected to plunger.
Rohrbough (US 4994029) discloses a syringe and vial device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781